On Application por Rehearing.
Fenner, J
The final clause of article 331, R. C. C., has no application to a special mortgage given to secure the value of the entire interest of the minor in the property of the deceased parent, said interest having-been adjudicated to the surviving parent at its appraised value according to law. In such case there is no liquidation, and no necessity for-liquidation of the minor’s rights which can only be ascertained after settlement of the community.
The mortgage being, by its terms, given only to secure the rights of' the minor, “up to the sum of $18,948.65,” that sum is the limit, but. not the measure, of the amount secured, which latter amount is the-eventual right of the minor. See Linn. vs. Dee, 31 Ann. 217.
We see no reason to disturb our opinion or decree.
Rehearing refused.